DETAILED ACTION

Response to Amendment
The Amendment filed 8/09/2021 has been entered. Claims 11-12 and 15-16 remain pending in the application. Claims 1-10, 13-14 and 17-20 were cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 depends from claim 1, which has been cancelled. Claim 15 is indefinite because it appears that the Applicant may intend claim 15 to depend on another claim that is pending, such as claim 11 or claim 12. However, since the Applicant’s intent cannot be determined, the claim is indefinite.
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 depends from claim 1, which has been canceled. 35 USC 112(d) requires each dependent claim to depend from another pending claim, and claim 15 fails to comply with this requirement due to depending from canceled claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Follo (US 20030074798 A1).
Regarding claim 11, Follo teaches a shaving razor cartridge (10) comprising: 
a housing (10) that extends between a front end (left edge of 10 in Figure 2) and a rear end (right edge of 10 in Figure 2), the housing comprising: 

a cap (24); and 
a guard (26) spaced from the cap and cooperating with the cap to define a shaving plane (32); and 
a handle interface portion (space between wall of 34 and 42) positioned between the front end and the rear end (see Figure 2) and comprising: 
a front wall (the wall between 34 and 26, see Figure 3) comprising a lower surface (surface on the bottom side in Figure 2) and an interior surface (curved surface of the front wall), the interior surface extending along a front plane (a plane formed on portion of the curved surface, see Figure 3); 
a rear wall (42) comprising a lower surface (bottom surface of 42 in Figure 3) and an interior surface (curved surface of the rear wall), the interior surface extending along a rear plane (a plane formed on portion of the curved surface, see Figure 3); 
an upper surface (top surface at the opening 34) defining an upper opening (adjacent surface 36 in Fig. 3); and 
a front lip portion (the lip portion pointed by the element 34 in Figure 3) disposed between the front wall and the upper surface and comprising an interior surface (the linear surface pointed by element 34 in Figure 3); and 
at least one razor blade (28) disposed in the blade support portion between the cap and the guard (see Figure 2), wherein: 
the lower surfaces cooperate to define a lower opening (space between front wall and rear wall for element 14, see Figure 3); 
the front wall and the front lip portion are each spaced from the rear wall such that the interior surfaces of each of the front wall, the rear wall, and the front lip portion cooperate to at least partially 
the front lip portion extends to the upper surface (see Figure 3); the interior surface of the front wall and the interior surface of the front lip portion are non-coplanar (lip surface is more vertical, while the front wall interior surface is more slated due to the curve, see Figure 3);
the respective interior surfaces of the front wall and the rear wall are tapered inwardly towards the upper opening (curved portion is tapered inwardly from the bottom to the top in Figure 3) wherein the front plane and the rear plane intersect at an included angle between 30 degrees and 70 degrees (examiner notes that the front plane and the rear plane can be any plane tangent line to the curve of the front wall and rear wall which is part of circle (see example front and rear plane below in annotated Figure 4). Under the two tangent theorem in the math Figure below, if the sum of the angle A, B, C and O is 360 degrees (because it is form of two identical triangles) and the angle of B and C is set at 90 degree (since they are tangent to the circle), then if the desired range of angle of A is 30 to 70 degrees, the angle of O would need to be between 150 to 110 degrees. Examiner further notes that a first tangent plane can be drawn at the 0 degrees mark of the circle for the front plane and a second tangent plane can be drawn at the 135 degrees mark of the circle for the rear plane (see annotated Figure 4), thus by the two tangent theorem Follo teaches the front plane and the rear plane intersect at an included angle 45 degrees, which meets the claim limitation).

    PNG
    media_image1.png
    281
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    700
    975
    media_image2.png
    Greyscale

Regarding claim 12, Follo teaches the interior surface of the rear wall is generally planar (see Figure 3). Since only a portion of Applicant’s rear wall is generally planar, Examiner will hold Follo to the same standard.
Regarding claim 15, Follo teaches the upper surface is within a vertical distance of the shaving plane and the upper surface is disposed between the shaving plane and the lower surfaces (at least from the surface near 34 to the shaving plane, see Figure 3).
Regarding claim 16, Follo teaches the rear wall is more proximate to the blade support portion than the front wall (see Figure 3).

Response to Arguments
Applicant's arguments filed 8/09/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Follo fails to teach the front plane and rear plane intersect at an angle between 30 to 70 degrees. The examiner disagrees. See new rejection above. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        10/21/2021/EVAN H MACFARLANE/Examiner, Art Unit 3724